United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3478
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Troy Wayne Fletcher,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 14, 2011
                                Filed: October 18, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Troy Wayne Fletcher pleaded guilty to receiving child pornography, in
violation of 18 U.S.C. § 2252(a)(2) and (b)(1), and failing to appear, in violation of
18 U.S.C. § 3146(a)(1). The district court1 sentenced him to 288 months in prison,
consisting of a 240-month term on the child-pornography offense and a consecutive
48-month term on the failure-to-appear offense. The court imposed a life term of
supervised release, with several special conditions.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Fletcher’s counsel moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967). After we reviewed the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we denied counsel’s motion to
withdraw and directed the parties to brief whether the district court erred in imposing
a special condition of supervised release prohibiting Fletcher from having internet
access at his residence, and from having--without prior approval by the probation
office and a justified reason--access to an internet-connected computer or other
device with internet capabilities or access to the internet from any location. After
careful review of the record and the arguments advanced by both parties, we conclude
that, given the particular facts of this case, the district court did not plainly err in
imposing the special condition regarding internet access. See United States v. Koch,
625 F.3d 470, 481-82 (8th Cir. 2010); United States v. Durham, 618 F.3d 921, 943-45
(8th Cir. 2010); see also United States v. Smith, No. 10-3579, 2011 WL 4104915, at
*3 (8th Cir. Sept. 16, 2011).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-